DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 8-10 and 21 are objected to because of the following informalities:
Regarding claim 8, on line 2, the word “includes” should instead be “include”.
Claims 9 and 10 are also objected to as being dependent on claim 8 and containing the same deficiency.
Regarding claim 21, on line 2, the word “a” is missing before the word “multiple”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 9 recites the limitation "the corresponding DAI location" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the corresponding DAI location" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 17, 19-23, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (U.S. 2020/0162207) (hereinafter “Hwang”).  Hwang teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 16, “a method for wireless communication by a user equipment (UE), comprising:  receiving a configuration reserving one or more bits in a UE codebook for providing acknowledgment (ACK) feedback, wherein each reserved bit is 
“Monitoring a plurality of physical downlink control channel (PDCCH) transmissions from at least one base station (BS), the plurality of PDCCH transmissions using different transmission configurations” is anticipated by the UE of Figure 17 that determines whether to generate HARQ-ACK bits based on the union of PDCCH monitoring occasion sets (plurality of PDCCH transmissions) for all configured BWPs in each cell in accordance with either a semi-static HARQ-ACK codebook or a dynamic HARQ-ACK codebook as spoken of on page 9, paragraphs [0123]-[0124].
Lastly, “using the reserved bits to transmit ACK feedback to the at least one BS for the plurality of PDCCH transmissions” is anticipated by the UE of Figure 17 that transmits HARQ-ACK feedback related to the PDCCH monitoring occasions as shown in step S1711 of Figure 17 as spoken of on page 9, paragraphs [0120], [0123], and [0124].
Regarding claim 17, “wherein using the reserved bits to transmit ACK feedback comprises:  transmitting an ACK to the at least one BS using one of the reserved bits when a PDCCH transmission is successfully received in the corresponding corset; and transmitting a NACK to the at least one BS using one of the reserved bits when a PDCCH transmission is not successfully received in the corresponding coreset” is 
Regarding claim 19, “wherein the ACK feedback is multiplexed with ACK feedback to the at least one BS for one or more physical downlink shared channel (PDSCH) transmissions” is anticipated by the multiplexing of HARQ-ACK transmissions for a plurality of cells when carrier aggregation is applied as spoken of on page 8, paragraph [0104].
Regarding claim 20, “wherein the different transmission configurations comprise at least one of:  different transmission configuration indicators (TCI), different transmission reception points (TRPs), different antenna panels, different beams, different channels, different control resource sets (coresets), or different quasi co-location (QCL) groups” is anticipated by a CORESET and/or a search space that may be configured independently in each BWP (different coresets) as spoken of on page 8, paragraph [0108].
Regarding claim 21, “wherein the ACK feedback comprises one bit for a PDCCH transmission comprising multiple code block group (CBG)” is anticipated by the CBG-based HARQ-ACK bit that is generated based on the number of CBGs and/or the maximum number of CBGs configured for each serving cell as spoken of on page 8, paragraph [0106].
Regarding claim 22, “transmitting ACKs for only a subset of successfully received PDCCH transmissions, wherein the subset is based at least in part on a measured signal quality associated with the PDCCH transmissions” is anticipated by the dynamic 
Regarding claim 23, “receiving multiple PDCCH transmissions from the BS using at least one same transmission configuration, wherein the multiple PDCCH transmissions using the same transmission configuration schedule ACK feedback for the same or different time instances” is anticipated by the UE that generates a HARQ-ACK bit for each PDCCH monitoring occasion (time instances) in the union of PDCCH monitoring occasion sets (multiple PDCCH transmissions) for all configured BWPs using either a semi-static HARQ-ACK codebook or a dynamic HARQ-ACK codebook as spoken of on page 9, paragraphs [0123]-[0124].
Regarding claim 29, “a method for wireless communication by a base station (BS), comprising:  configuring a user equipment (UE) with one or more reserved bits in a UE codebook for providing acknowledgment (ACK) feedback, wherein each reserved bit is for one or more control resource sets (coresets) associated with a same transmission configuration” is anticipated by a UE that is configured with a plurality of bandwidth parts (BWPs) for DL signal reception (configuration) by a gNB; where a CORESET is configured independently in each BWP; and where a UE determines what HARQ-ACK bits to generate via a codebook based on the BWP configuration as spoken of on pages 8-9, paragraphs [0108], [0115], and [0123].
“Sending a plurality of physical downlink control channel (PDCCH) transmissions to the UE for channel sensing, the plurality of PDCCH transmissions using different transmission configurations” is anticipated by the UE of Figure 17 that determines whether to generate HARQ-ACK bits based on the union of PDCCH monitoring 
Lastly, “receiving ACK feedback from the UE, for the plurality of PDCCH transmissions, via the reserved bits” is anticipated by the UE of Figure 17 that transmits HARQ-ACK feedback related to the PDCCH monitoring occasions to the BS as shown in step S1711 of Figure 17 as spoken of on page 9, paragraphs [0120], [0123], and [0124]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-14, 18, 24-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Kim et al. (U.S. 2014/0036889) (hereinafter “Kim”).
Regarding claim 1, Hwang teaches the UE of Figure 17 that determines whether to generate HARQ-ACK bits based on the union of PDCCH monitoring occasion sets (plurality of PDCCH transmissions) for all configured BWPs in each cell in accordance with either a semi-static HARQ-ACK codebook or a dynamic HARQ-ACK codebook as spoken of on page 9, paragraphs [0123]-[0124]; where a CORESET is configured independently in each BWP (different configurations); and where a UE determines what HARQ-ACK bits to generate via a codebook based on the BWP configuration as spoken of on pages 8-9, paragraphs [0108], [0115], and [0123].
Hwang also teaches the UE of Figure 17 that transmits HARQ-ACK feedback related to the PDCCH monitoring occasions as shown in step S1711 of Figure 17 as spoken of on page 9, paragraphs [0120], [0123], and [0124].
Hwang does not explicitly teach where the PDCCH transmissions are “a plurality of dummy PDCCH transmissions”.
However, Kim teaches a method and device for transmission of acknowledgment information in a mobile communication system where a dummy PDCCH may be transmitted from the eNB in order to derive an ACK/NACK transmission as spoken of on pages 15-16, paragraph [0232].
Kim to the system of Hwang in order to improve the reliability of the system by utilizing a dummy PDCCH transmission to detect problems with ACK/NACK transmissions as spoken of on page 15, paragraph [0232].
Regarding claim 2, Hwang further teaches a UE that feeds back an ACK to a gNB when the UE has successfully received the physical DL channel, and otherwise feeds back a NACK as spoken of on page 6, paragraph [0080].
Hwang does not explicitly teach where the PDCCH transmissions are “dummy PDCCH transmissions”.
However, Kim teaches a method and device for transmission of acknowledgment information in a mobile communication system where a dummy PDCCH may be transmitted from the eNB in order to derive an ACK/NACK transmission as spoken of on pages 15-16, paragraph [0232].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the dummy PDCCH signaling of Kim to the system of Hwang in order to improve the reliability of the system by utilizing a dummy PDCCH transmission to detect problems with ACK/NACK transmissions as spoken of on page 15, paragraph [0232].
Regarding claim 3, Hwang further teaches the multiplexing of HARQ-ACK transmissions for a plurality of cells when carrier aggregation is applied as spoken of on page 8, paragraph [0104].
Hwang does not explicitly teach where the PDCCH transmissions are “dummy PDCCH transmissions”.
However, Kim teaches a method and device for transmission of acknowledgment information in a mobile communication system where a dummy PDCCH may be transmitted from the eNB in order to derive an ACK/NACK transmission as spoken of on pages 15-16, paragraph [0232].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the dummy PDCCH signaling of Kim to the system of Hwang in order to improve the reliability of the system by utilizing a dummy PDCCH transmission to detect problems with ACK/NACK transmissions as spoken of on page 15, paragraph [0232].
Regarding claim 4, Hwang does not teach “wherein the plurality of dummy PDCCH transmissions do not carry any downlink grants”.
However, Kim teaches a method and device for transmission of acknowledgment information in a mobile communication system where a dummy PDCCH may be transmitted from the eNB in order to derive an ACK/NACK transmission; and where the dummy PDCCH refers to a PDCCH, a DCI format of which has a DL allocation format, and to which resources for a PDSCH are not allocated (no downlink grant) as spoken of on pages 15-16, paragraph [0232].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the dummy PDCCH signaling of Kim to the system of Hwang in order to improve the reliability of the 
 Regarding claims 5 and 6, Hwang further teaches that when a PDCCH that schedules a PDSCH is detected in a first PDCCH monitoring occasion corresponding to a DL association set for a HARQ-ACK in each cell, a HARQ-ACK bit related to a fallback operation (feedback opportunity) based on DCI may be generated instead of HARQ-ACK bits for all PDCCH monitoring occasions associated with the HARQ-ACK feedback as spoken of on page 10, paragraph [0138]; where a DL association set for a HARQ-ACK may be identified according to a BWP index and/or ARI combination (slot, ARI value) indication by the DCI as spoken of on page 10, paragraph [0140].
Hwang does not explicitly teach where the PDCCH transmissions are “dummy PDCCH transmissions”.
However, Kim teaches a method and device for transmission of acknowledgment information in a mobile communication system where a dummy PDCCH may be transmitted from the eNB in order to derive an ACK/NACK transmission as spoken of on pages 15-16, paragraph [0232].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the dummy PDCCH signaling of Kim to the system of Hwang in order to improve the reliability of the system by utilizing a dummy PDCCH transmission to detect problems with ACK/NACK transmissions as spoken of on page 15, paragraph [0232].
7, Hwang further teaches the CBG-based HARQ-ACK bit that is generated based on the number of CBGs and/or the maximum number of CBGs configured for each serving cell as spoken of on page 8, paragraph [0106].
Hwang does not explicitly teach where the PDCCH transmissions are “dummy PDCCH transmissions”.
However, Kim teaches a method and device for transmission of acknowledgment information in a mobile communication system where a dummy PDCCH may be transmitted from the eNB in order to derive an ACK/NACK transmission as spoken of on pages 15-16, paragraph [0232].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the dummy PDCCH signaling of Kim to the system of Hwang in order to improve the reliability of the system by utilizing a dummy PDCCH transmission to detect problems with ACK/NACK transmissions as spoken of on page 15, paragraph [0232].
Regarding claim 8, Hwang further teaches where a PDCCH related to DL scheduling includes counter-downlink assignment index (DAI counter value) and total downlink assignment index values (DAI total value) as spoken of on page 7, paragraph [0093].
Hwang does not explicitly teach where the PDCCH transmissions are “dummy PDCCH transmissions”.
However, Kim teaches a method and device for transmission of acknowledgment information in a mobile communication system where a dummy PDCCH may be 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the dummy PDCCH signaling of Kim to the system of Hwang in order to improve the reliability of the system by utilizing a dummy PDCCH transmission to detect problems with ACK/NACK transmissions as spoken of on page 15, paragraph [0232].
Regarding claim 9, Hwang further teaches a UE that feeds back an ACK to a gNB when the UE has successfully received the physical DL channel, and otherwise feeds back a NACK as spoken of on page 6, paragraph [0080]; as well as where a PDCCH related to DL scheduling includes counter-downlink assignment index (DAI counter value) and total downlink assignment index values (DAI total value) as spoken of on page 7, paragraph [0093].
Regarding claim 10, Hwang further teaches where a PDCCH related to DL scheduling includes counter-downlink assignment index (DAI counter value) and total downlink assignment index values (DAI total value) as spoken of on page 7, paragraph [0093]; as well as the multiplexing of HARQ-ACK transmissions for a plurality of cells when carrier aggregation is applied as spoken of on page 8, paragraph [0104].
Hwang does not explicitly teach where the PDCCH transmissions are “dummy PDCCH transmissions”.
However, Kim teaches a method and device for transmission of acknowledgment information in a mobile communication system where a dummy PDCCH may be 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the dummy PDCCH signaling of Kim to the system of Hwang in order to improve the reliability of the system by utilizing a dummy PDCCH transmission to detect problems with ACK/NACK transmissions as spoken of on page 15, paragraph [0232].
Regarding claim 11, Hwang further teaches the dynamic changing of the HARQ-ACK codebook type to accommodate changes in channel quality as spoken of on page 11, paragraph [0147].
Hwang does not explicitly teach where the PDCCH transmissions are “dummy PDCCH transmissions”.
However, Kim teaches a method and device for transmission of acknowledgment information in a mobile communication system where a dummy PDCCH may be transmitted from the eNB in order to derive an ACK/NACK transmission as spoken of on pages 15-16, paragraph [0232].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the dummy PDCCH signaling of Kim to the system of Hwang in order to improve the reliability of the system by utilizing a dummy PDCCH transmission to detect problems with ACK/NACK transmissions as spoken of on page 15, paragraph [0232].
Regarding claim 12, Hwang further teaches the UE that generates a HARQ-ACK bit for each PDCCH monitoring occasion (time instances) in the union of PDCCH 
Hwang does not explicitly teach where the PDCCH transmissions are “dummy PDCCH transmissions”.
However, Kim teaches a method and device for transmission of acknowledgment information in a mobile communication system where a dummy PDCCH may be transmitted from the eNB in order to derive an ACK/NACK transmission as spoken of on pages 15-16, paragraph [0232].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the dummy PDCCH signaling of Kim to the system of Hwang in order to improve the reliability of the system by utilizing a dummy PDCCH transmission to detect problems with ACK/NACK transmissions as spoken of on page 15, paragraph [0232].
Regarding claim 13, Hwang further teaches the UE that generates a HARQ-ACK bit for each PDCCH monitoring occasion (time instances) in the union of PDCCH monitoring occasion sets (multiple PDCCH transmissions) for all configured BWPs using either a semi-static HARQ-ACK codebook or a dynamic HARQ-ACK codebook as spoken of on page 9, paragraphs [0123]-[0124].
Hwang does not explicitly teach where the PDCCH transmissions are “dummy PDCCH transmissions”.
However, Kim teaches a method and device for transmission of acknowledgment information in a mobile communication system where a dummy PDCCH may be 
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the dummy PDCCH signaling of Kim to the system of Hwang in order to improve the reliability of the system by utilizing a dummy PDCCH transmission to detect problems with ACK/NACK transmissions as spoken of on page 15, paragraph [0232].
Regarding claim 14, Hwang further teaches a CORESET and/or a search space that may be configured independently in each BWP (different coresets) as spoken of on page 8, paragraph [0108].
Regarding claim 18, Hwang teaches claim 16 as described above.  Hwang does not teach “where the PDCCH transmissions comprise dummy PDCCH transmissions that do not carry a grant or normal PDCCH transmissions carrying grants”.
However, Kim teaches a method and device for transmission of acknowledgment information in a mobile communication system where a dummy PDCCH may be transmitted from the eNB in order to derive an ACK/NACK transmission; and where the dummy PDCCH refers to a PDCCH, a DCI format of which has a DL allocation format, and to which resources for a PDSCH are not allocated (no downlink grant) as spoken of on pages 15-16, paragraph [0232].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the dummy PDCCH signaling of Kim to the system of Hwang in order to improve the reliability of the 
Regarding claim 24, Hwang teaches the UE of Figure 17 that determines whether to generate HARQ-ACK bits based on the union of PDCCH monitoring occasion sets (plurality of PDCCH transmissions from BS) for all configured BWPs in each cell in accordance with either a semi-static HARQ-ACK codebook or a dynamic HARQ-ACK codebook as spoken of on page 9, paragraphs [0123]-[0124]; where a CORESET is configured independently in each BWP (different configurations); and where a UE determines what HARQ-ACK bits to generate via a codebook based on the BWP configuration as spoken of on pages 8-9, paragraphs [0108], [0115], and [0123].
Hwang also teaches the UE of Figure 17 that transmits HARQ-ACK feedback related to the PDCCH monitoring occasions to the BS as shown in step S1711 of Figure 17 as spoken of on page 9, paragraphs [0120], [0123], and [0124].
Hwang does not explicitly teach where the PDCCH transmissions are “dummy PDCCH transmissions”.
However, Kim teaches a method and device for transmission of acknowledgment information in a mobile communication system where a dummy PDCCH may be transmitted from the eNB in order to derive an ACK/NACK transmission as spoken of on pages 15-16, paragraph [0232].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the dummy PDCCH signaling of Kim to the system of Hwang in order to improve the reliability of the 
Regarding claim 25, Hwang further teaches the multiplexing of HARQ-ACK transmissions for a plurality of cells when carrier aggregation is applied as spoken of on page 8, paragraph [0104].
Hwang does not explicitly teach where the PDCCH transmissions are “dummy PDCCH transmissions”.
However, Kim teaches a method and device for transmission of acknowledgment information in a mobile communication system where a dummy PDCCH may be transmitted from the eNB in order to derive an ACK/NACK transmission as spoken of on pages 15-16, paragraph [0232].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the dummy PDCCH signaling of Kim to the system of Hwang in order to improve the reliability of the system by utilizing a dummy PDCCH transmission to detect problems with ACK/NACK transmissions as spoken of on page 15, paragraph [0232].
Regarding claim 26, Hwang does not teach “wherein the plurality of dummy PDCCH transmissions do not carry any downlink grants”.
However, Kim teaches a method and device for transmission of acknowledgment information in a mobile communication system where a dummy PDCCH may be transmitted from the eNB in order to derive an ACK/NACK transmission; and where the dummy PDCCH refers to a PDCCH, a DCI format of which has a DL allocation format, and to which resources for a PDSCH are not allocated (no downlink grant) as spoken of on pages 15-16, paragraph [0232].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the dummy PDCCH signaling of Kim to the system of Hwang in order to improve the reliability of the system by utilizing a dummy PDCCH transmission to detect problems with ACK/NACK transmissions as spoken of on page 15, paragraph [0232].
Regarding claim 27, Hwang further teaches a CORESET and/or a search space that may be configured independently in each BWP (different coresets) as spoken of on page 8, paragraph [0108].
Regarding claim 28, Hwang further teaches where a CORESET is configured independently in each BWP (different configurations); and where a UE determines what HARQ-ACK bits to generate via a codebook based on the BWP configuration as spoken of on pages 8-9, paragraphs [0108], [0115], and [0123]. 
 Regarding claim 30, Hwang teaches claim 29 as described above.  Hwang does not teach “where the PDCCH transmissions comprise dummy PDCCH transmissions that do not carry a grant or normal PDCCH transmissions carrying grants”.
However, Kim teaches a method and device for transmission of acknowledgment information in a mobile communication system where a dummy PDCCH may be transmitted from the eNB in order to derive an ACK/NACK transmission; and where the dummy PDCCH refers to a PDCCH, a DCI format of which has a DL allocation format, and to which resources for a PDSCH are not allocated (no downlink grant) as spoken of on pages 15-16, paragraph [0232].
Kim to the system of Hwang in order to improve the reliability of the system by utilizing a dummy PDCCH transmission to detect problems with ACK/NACK transmissions as spoken of on page 15, paragraph [0232]. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Kim and Amuru et al. (U.S. 2020/0344761) (hereinafter “Amuru”).
Regarding claim 15, Hwang in view of Kim teaches claim 1 as described above.  Hwang in view of Kim does not explicitly teach “wherein the plurality of dummy PDCCH transmissions are received during a discontinuous reception (DRX) ON duration”.
However, Amuru teaches a bandwidth part configuration method where NR-PDCCH decoding is frequent as a UE 200 needs to monitor it every DRX cycle as spoken of on page 7, paragraph [0127].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the PDCCH monitoring during a DRX cycle as taught in Amuru to the system of Hwang in view of Kim in order to provide frequent PDCCH decoding while avoiding high power consumption, thereby improving the accuracy and efficiency of the system as spoken of on page 7, paragraph [0127].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467